DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/02/2021.  Claims 1-11, 13-17, and 19-23 remain pending in the application. Claims 1 and 14-15 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objection; therefore, the previous objection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-11, 13-15, 17, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rieffel et al. (US 2013/0024819 A1, published on 01/24/2013), hereinafter Rieffel in view of MASON et al. (US 2017/0205891 A1, with priority date on 07/17/2014), hereinafter MASON.

Independent Claims 1, 14, and 15
Rieffel discloses a method comprising: recognizing at least one gesture to define at least one computer-implemented virtual boundary in a monitoring space, wherein the at least one gesture comprises a motion along a path and at a location in a monitored scene space wherein there is a correspondence between the monitoring space and the monitored scene space (Rieffel, paragraph [0081]: identifying a gesture of a user to define the location of a hotspot in 3D space of real world environment) (Rieffel, paragraphs [0059]-[0060]: the location of a hotspot is defined by a gesture performed by outlining the shape of hotspot) (Rieffel, paragraph [0005]: a hotspot is a region in a real world space and also a region in which a system will look for certain types of activities, i.e., a monitoring space corresponding to a monitored scene space in a real world environment); 
causing implementation of the at least one virtual boundary in the monitoring space corresponding to the monitored scene space, wherein at least part of the at least one virtual boundary is determined with the path in the monitored scene space and the at least part of the at least one virtual boundary is located in the monitoring space at a corresponding location equivalent to the path location (Rieffel, paragraph [0081]: “a hotspot is created in the 3D space of the real world environment based on the identified and interpreted gesture”) (Rieffel, paragraphs [0059]-[0060]: the location of a hotspot is defined by a gesture performed by outlining the shape of hotspot); 
recognizing at least one user interaction with the location in the monitored scene space (Rieffel, paragraphs [0026]-[0027] and [0070]: recognizing a gesture to anchor the hotspot to the real world environment or a movable object in the real world environment; a “cut” gesture could remove a hotspot association/anchored with an object, and a “paste” gesture could form an association/anchored with another object), wherein the  at least one gesture to define the at least one computer-implemented virtual boundary in the monitoring space is configured to cause feedback regarding whether that the at least one virtual boundary has been implemented; in response to recognizing the  at least one gesture to define the at least one computer-implemented virtual boundary in the monitoring space, providing feedback, without generating a response event configured to indicate a change in a portion of the monitored scene space, to confirm that the at least one virtual boundary is implemented at least at the location in the monitored scene space (Rieffel, S710 in FIG. 7; paragraph [0018], [0021], [0029], and [0081]: provide feedback to the user when capturing the gesture and creating the hotspot, wherein the feedback provided to the user by a display of a virtual environment which matches the real world environment and illustrating a location and a size of the hotspot; paragraph [0056]: the feedback unit 126 can provide extremely simple feedback, such as a beep or the lighting of an indicator light, or complex feedback such representing the gestures and their effect in a virtual environment or augmented reality overlay via projectors; paragraph [0058]: users use the visual feedback from the display device to learn how to use the interface and confirm the location and size of the hotspot 134); and 
after the feedback has been provided, processing received scene data to generate the response event when there is, relative to the at least one virtual boundary, the change in the portion of the monitored scene space (Rieffel, paragraph [0093]: “when a tracked person enters a previously defined hotspot, or crosses a previously defined hotline, an alarm could go off, or the event logged for review”),
Rieffel further discloses at least one processor (Rieffel, 802 in FIG. 8); and at least one non-transitory memory (Rieffel, 803 in FIG. 8) including computer program code (Rieffel, paragraph [0031]: computer program product), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the method described above (Rieffel, paragraphs [0031] and [0100]: “… a computer product for creating a hotspot in a real world environment may be embodied on a computer-readable medium and when executed by a computer, perform the method … ”).
Rieffel further discloses a computer program code embodied on a non-transitory computer-readable storage medium, that when performed with at least one processor, causes the at least one processor to perform the method described above (Rieffel, paragraphs [0031] and [0100]: “… a computer product for creating a hotspot in a real world environment may be embodied on a computer-readable medium and when executed by a computer, perform the method …”).
wherein the at least one user interaction is configured to cause feedback regarding whether the at least one virtual boundary has been implemented; in response to recognizing the at least one user interaction, providing feedback to confirm that the at least one virtual boundary is implemented.
MASON teaches system and methods for monitoring activity in an area of a space (MASON, paragraphs [0002] and [0035]), wherein the at least one user interaction is configured to cause feedback regarding whether the at least one virtual boundary has been implemented; in response to recognizing the at least one user interaction, providing feedback to confirm that the at least one virtual boundary is implemented (MASON, FIG. 1; paragraph [0013]-[0014]: enable the user to move around (i.e., the at least one user interaction) in the space of interest (i.e., the monitored scene space) and be informed of the presence or absence of gesture zones used by control system by providing the feedback signal, which includes an audio/haptic signal indicative of the presence or absence of an existing gesture zone at a location corresponding with the location of mobile communication device (i.e., user's current location – i.e., a location in the monitored scene space), the size of a gesture zone or the location of a boundary of a gesture zone; in an augmented reality setting, the user may simply consult the display screen of the mobile communication device (i.e., the at least one user interaction), and immediately see a visual representation of existing gesture zones in the room; paragraph[0017] and [0039]: the input signal, the input signal is indicative of a gesture zone definition confirmation for confirming gesture zone definition data, wherein the gesture zone definition data may define the exact location of the gesture zone in the space 1, the 
 Rieffel and MASON are analogous art because they are from the same field of endeavor, system and methods for monitoring events.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MASON to Rieffel, wherein the at least one user interaction is configured to cause feedback regarding whether the at least one virtual boundary has been implemented; in response to recognizing the at least one user interaction, providing feedback to confirm that the at least one virtual boundary is implemented.  Motivation for doing so would allow user to verify the specifics and parameters of the existed zones before modifying zones (MASON, paragraphs [0007] and [0013]).

Claim 2
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses wherein recognizing the at least one gesture comprises processing at least one of: received image data or received depth data (Rieffel, paragraphs [0048]-[0049]: identifying a gesture of a user is relied upon image recognition and/or depth tracking).

Claim 3
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses recognizing at least one initial gesture that is different from the at least one gesture to allow the at least one gesture to be recognized (Rieffel, paragraph [0053]: detecting a hotspot-creating mode gesture which identifies that another gesture is intended to create the hotspot).

Claim 4
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses extending one or more of the at least one virtual boundary to at least one boundary in the monitoring space corresponding to at least one physical boundary in the monitored scene space (Rieffel, paragraph [0054]: “the rectifier … align hotspot edges with … features in the scene”) (Rieffel, paragraph [0071]: “… the system creates a hotspot bounded by known building geometry …”).

Claim 5
Rieffel in view of MASON discloses all the elements as stated in Claim 4 and further discloses wherein extending the one or more of the at least virtual boundary comprises at least one of: extending the one or more of the at least one virtual boundary from a first wall to a second wall or extending the one or more of the at least one virtual boundary from a floor to a ceiling (Rieffel, paragraph [0071]: “a user can make a gesture requesting that a floor hotspot be defined, and the system creates a hotspot bounded by known building geometry such as walls and doors”).

Claim 6
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses wherein recognizing the at least one gesture comprises tracking motion of an object (Rieffel, paragraph [0045]: “a gesture may be a meaningful pose or motion performed by a user's body or multiple users' bodies, and may include the pose or motion of the whole body or just a part of the body”).

Claim 7
Rieffel in view of MASON discloses all the elements as stated in Claim 6 and further discloses wherein recognizing the at least one gesture comprises tracking motion of at least part of a person's body in the monitored scene space (Rieffel, paragraph [0045]: “a gesture may be a meaningful pose or motion performed by a 

Claim 8
Rieffel in view of MASON discloses all the elements as stated in Claim 7 and further discloses wherein the motion of the at least part of the person’s body comprises the person walking along the path in the monitored scene space (Rieffel, paragraph [0022]: “the gesture may be a 3D gesture that includes movement of a user in three different dimensions”) (Rieffel, paragraph [0047]: the motion capture device captures the position and movement of a user as the user poses or makes a gesture).

Claim 9
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses recognizing at least one additional gesture to indicate at least one object and in response to recognizing the at least one additional gesture, processing the received scene data to monitor the at least one object in relation to the at least one virtual boundary (Rieffel, step S708 in FIG. 7) (Rieffel, paragraph [0059]: “there are two stages to defining a hotspot: specifying its location and specifying its meaning, or functionality”) (Rieffel, paragraphs [0076]-[0077]: at least one additional gesture can be used to define the desired effect of an interaction with a hotspot so that the initiation of the hotspot translates into a meaningful activity) (Rieffel, paragraph [0082]-[0083]: “hotspot creation gestures can be used to create interactive zones … here are some 

Claims 10 and 19
Rieffel in view of MASON discloses all the elements as stated in Claims 1 and 14 respectively and further discloses wherein processing the received scene data to generate the response event comprises processing image data to monitor the at least one virtual boundary to detect at least one of: activity across the at least one virtual boundary or activity within a threshold of the at least one virtual boundary (Rieffel, paragraph [0088]: “a video surveillance system … controlled through the use of gesture-based hotspots. The features of such a surveillance system may include: …”) (Rieffel, paragraph [0093]: “… when a tracked person enters a previously defined hotspot, or crosses a previously defined hotline, an alarm could go off, or the event logged for review”).

Claim 11
Rieffel in view of MASON discloses all the elements as stated in Claim 10 above and further discloses wherein the response event comprises causing feedback to be provided in response to detecting at least one of: activity across the at least one virtual boundary or activity within the threshold of the at least one virtual boundary (Rieffel, paragraph [0093]: “when a tracked person enters a previously defined hotspot, or crosses a previously defined hotline, an alarm could go off, or the event logged for review”).

Claims 13 and 20
Rieffel in view of MASON discloses all the elements as stated in Claims 1 and 14 respectively and further discloses wherein processing the received scene data to generate the response event is performed where at least one condition is satisfied and is not performed where the at least one condition is not satisfied (Rieffel, paragraph [0075]: performing a specific gesture in the hotspot is required to initiate certain activities).

Claim 17
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses wherein recognizing the at least one gesture comprises processing received depth data, wherein the received depth data comprises depth data from passive and active depth sensing (Rieffel, paragraph [0049]: the motion capture unit captures a gesture of a user in 3D space of real world environment, which includes a camera; i.e., a passive sensor (without flashing light), and an infrared-structured light emitter and sensor to perform depth tracking; i.e., sensor with its own energy/light emitter – active sensor1).

Claim 23
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses wherein the processing of the received scene data to generate the response event is performed when a user is outside of the monitored scene space (Rieffel, paragraph [0098]: the retailer (i.e., a user) can indicate boundaries of a hotspot for a particular product and then monitor amount of time spent in or number of people (i.e., customers) passing through the hot spot; i.e., monitoring amount of time spent in or number of people/customers passing through the hot spot when the retailer/user is outside of area in which the hot spot is defined).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rieffel in view of MASON as applied to Claim 1 above, and further in view of Belinsky et al. (US 2015/0077737 A1, filed on 08/08/2014), hereinafter Belinsky and BEATY et al. (US 2014/0133664 A1, published on 05/15/2014), hereinafter BEATY.

Claim 21
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses wherein the received scene data comprises  (Rieffel, paragraph [0093]-[0094]: the system tracks events occurred in a defined hotspot and displays the most recent event or a list of the events that happened in the hotspot region, wherein the received scene data include types of events). 
Rieffel in view of MASON is silent on wherein the received scene data comprises audio data and wherein the processing of the received scene data to generate the response event comprises determining positioning of audio within the monitored scene space based on, at least in part, three-dimensional spatial audio processing.
Belinsky teaches systems and methods for monitoring environment (Belinsky, TITLE), wherein the received scene data comprises audio data (Belinsky, 605 in Figure 6; paragraphs [0041] and [0053]: the environmental detector may comprise a motion detector, a passive infrared (PIR) sensor, and/or an audio sensor for audio detection, which may provide input information to a security assessment) (Belinsky, paragraph [0066]: The audio sensor may be configured to detect/determine noise (level) from human movement, operating machinery, animal movement, human voices, and other acoustic disturbances across a broad range of frequencies in an environment) and wherein the processing of the received scene data to generate the response event comprises determining positioning of  events occurred within the monitored scene space based on, at least in part, three-dimensional spatial  (Belinsky, paragraphs [0067]-[0068]: the environmental detector may include locating sensors, which determine the geographic and spatial location of the environmental detector).
Rieffel in view of MASON, and Belinsky are analogous art because they are from the same field of endeavor, systems and methods for monitoring environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Belinsky to Rieffel in view of MASON, wherein the received scene data comprises audio data and wherein the processing of the received scene data to generate the response event comprises 
Rieffel in view of MASON and Belinsky fails to explicitly disclose determining positioning of audio within the monitored scene space based on, at least in part, three-dimensional spatial audio processing.
BEATY teaches a system and a method for detecting data within an environment (BEATY, Figure 15; paragraph [0002]), wherein determining positioning of audio within the monitored scene space based on, at least in part, three-dimensional spatial audio processing (BEATY, 640-670 in Figure 6; Figure 15; paragraphs [0011], [0044]-[0050], and [0071]: detecting/identifying sound sources in a 3D environment, e.g., a 3D target area or target reference frame 1520; positional locations of the identified sound sources are determined using multi-dimensional audio processing; generating one or more images for display proximate to the reference sound source location).
Rieffel in view of MASON and Belinsky, and BEATY are analogous art because they are from the same field of endeavor, a system and a method for detecting data within an environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BEATY to Rieffel in view of MASON and Belinsky, wherein determining positioning of audio within the monitored scene space based on, at least in part, three-dimensional spatial audio processing.  Motivation for doing so would engage and create viewer .

Claims 22 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rieffel in view of MASON as applied to Claim 1 above, and further in view of Belinsky.

Claim 22
Rieffel in view of MASON discloses all the elements as stated in Claim 1 and further discloses recognizing at least one further gesture and, in response to recognizing the at least one further gesture, ing one or more interactions with the at least one virtual boundary  (Rieffel, paragraph [0070]: “a gesture … enable a hotspot to be copied to a different location, where further gestures could make modifications to it if desired”; therefore, further gestures can make modifications/cause an update to the previously defined virtual boundary).
Rieffel in view of MASON is silent on wherein in response to recognizing the at least one further gesture, disabling the processing of the received scene data so as to temporarily allow one or more boundary interactions with the at least one virtual boundary without generating the response event.
Belinsky teaches systems and methods for monitoring environment (Belinsky, TITLE), wherein in response to recognizing the at least one further gesture, disabling the processing of the received scene data so as to temporarily allow one or more boundary interactions with the at least one virtual boundary without generating the response event (Belinsky, paragraph [0047]:  a user may relay a command to the environmental detector through a gesture to temporarily disable a visual or audio alarm or turning sensors on/off for adjusting/updating settings on the environmental detector, i.e., similar for modifying/updating hotspots in Rieffel).
Rieffel in view of MASON, and Belinsky are analogous art because they are from the same field of endeavor, systems and methods for monitoring environment.  Also, it is well known in the art that alerts/alarms can be temporarily disabled by providing a command with security code/pass-code for adjusting/changing/updating environment/space settings2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Belinsky to Rieffel in view of MASON, wherein in response to recognizing the at least one further gesture, disabling the processing of the received scene data so as to temporarily allow one or more boundary interactions with the at least one virtual boundary without generating the response event.  Motivation for doing so would prevent any unpleasant or uncomfortable events to occur when users know an alarm to be caused by a non-emergency situations3.

Claim 16
Rieffel in view of MASON and Belinsky discloses all the elements as stated in Claim 22 and further discloses wherein the temporarily allowing of the one or more interactions with the at least one virtual boundary without generating the response event comprises generating an event other than the response event when there is, relative to the at least one virtual boundary, the change in the portion of the monitored scene space (Rieffel, paragraphs [0018], [0056], [0058], [0021], [0029], [0081], and [0070]: a visual feedback is provided from the display device to confirm the location and size of the hotspot whenever the hotspot is created or modified) (Belinsky, paragraph [0047]: even temporarily turning sensors on/off or disable a visual or audio alarm, a user may adjust any other settings on the environmental detector through the electronic device user interface; i.e., any changes in the other settings on the environmental detector will be provided in the visual feedback through the electronic device user interface).

Response to Arguments
Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 22-26 of the Remarks that ' The combination of Rieffel et al. and Mason et al., does not disclose or suggest recognizing a user interaction with a location that is configured to cause feedback regarding whether a virtual boundary has been implemented '.
In response, examiner respectfully disagrees.  Rieffel discloses that (1) the feedback unit 126 can provide complex feedback such as representing the gestures and their effect in a virtual environment or augmented reality overlay via projector (Rieffel, paragraph [0056]); (2) users use the visual feedback from the display device to confirm the location and size of the hotspot (Rieffel, paragraphs [0058], [0018], and [0029]); and (3) visual feedback is provided to the user when capturing the gesture and creating the hotspot (Rieffel, FIG. 7; paragraphs [0021] and [0081]).  Therefore, Rieffel explicitly discloses visual feedback to confirm the location and size of the hotspot in response to gesture for defining/creating the hotspot.  Rieffel further discloses in paragraphs [0070] and [0026]-[0027] that user can modify a previous defined hotspot to anchor/associate with different object in real world environment using cut/paste gesture (i.e., at least one user interaction with the location in the monitored scene space – gestures to change anchored/associated object of the hotspot).  According to paragraphs [0056] and [0058], visual feedbacks for effect of gestures to change anchored/associated object of the hotspot (e.g., new location/boundary of the hotspot) may also be displayed on the display device.   Rieffel only fails to explicitly disclose "wherein the at least one user interaction is configured to cause feedback regarding whether the at least one virtual boundary has been implemented".   MASON make up this deficiency of Rieffel.  MASON teaches in paragraph [0013] that enable the user to move around (i.e., at least one user interaction) in the space of interest (i.e., the monitored scene space) and be informed of the presence or absence of gesture zones used by the control system by providing feedback on existing gesture zones within the space of interest.  MASON further teaches in paragraph [0014] that the provided feedback signal includes (1) displaying, on a display screen of the mobile communication device, at least one of: a visual representation of a gesture zone, a property of a gesture zone, and a visual representation of a gesture zone embedded in an image of the space; (2) an audio signal indicative of at least one of: a presence or absence of a gesture zone at a location corresponding with the location of mobile communication device (i.e., user's current location), the size of a gesture zone, the location of a boundary of a gesture zone, and a direction wherein a gesture zone may be located relative to a location corresponding with the location of mobile communication device (i.e., user's current location); (3) a haptic signal indicative of the presence or absence of an existing gesture zone at a location corresponding with the location of mobile communication device (i.e., user's current location), the size of a gesture zone or the location of a boundary of a gesture zone.  MASON also teaches in paragraph [0040] with FIGS. 1-2 and 8 that the exact location of the smart phone 21 of the user 20 can be established by control system 8 with the images received from monitoring camera 9 and 10.  In other words, MASON explicitly teaches when the user moves around (i.e., at least one user interaction) in the space of interest (i.e., the monitored scene space), a haptic signal indicative of the presence or absence of an existing gesture zone at a location corresponding with the user's current location or the location of a boundary of a gesture zone is provided to the user via the mobile communication device.  In order to provide a haptic signal indicative of the location of a boundary of a gesture zone to the user when the user move around in the space of interest, the haptic signal must be received by the user when the user moves to/across the boundary of a gesture zone in the space of interest.  Therefore, MASON DOES teach "wherein the at least one user interaction is configured to cause feedback regarding whether the at least one virtual boundary has been implemented" as recited in Claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example “Remote sensing” from Wikipedia, published on 01/05/2012, overview in Page 1.
        2 See, for example US 2008/0099549 A1 to Bryan, published on 05/01/2008, paragraph [0042] and US 2015/0022357 A1 to GETTINGS et al., filed on 06/26/2014, paragraphs [0166] and [0209].
        3 See, for example US 2015/0022344 Al to Matsuoka et al., filed on 07/17/2014, paragraph [0003].